Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	The objection to the Specification (Abstract), set forth in the Non-Final Office Action mailed on 11/12/2021 has been withdrawn because of the amendment filed on 2/07/2022. 
3.	Applicant’s arguments, see remarks page 9, filed 2/07/2022, with respect to the rejection(s) of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 9, regarding dependent claim 7 that “Amendments to claim 7 overcome and/or render moot the rejections, and Applicant respectfully requests withdrawal of the rejections.”

Examiner Response:
Applicant’s arguments, see page 9 (stated above) regarding the rejection of claim 7 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn because of the amendment filed on 2/07/2022.


Applicant’s Argument:
Applicant argues on page 10, regarding independent claims 1 and 17 that “Claim 1 requires a transmitter unit having a converter with a first drive switch and a second drive switch that form a half-bridge circuit. The drive switches are driven by a drive controller in accordance with a first square wave signal and a second square wave signal that are set to a fixed or selectable operating frequency. Hence, the metal detector defined in claim 1 does not operate with two or more fundamental frequencies but with only one fixed or selectable operating frequency (frx).
In stark contrast to what is required by Applicant’s claim 1 Stamatescu requires a transmitter for a metal detector that operates on multiple frequencies. Indeed, the title of Stamatescu 1s “MULTI-FREQUENCY TRANSMITTER FOR A METAL DETECTOR”. (Emphasis added).”




Applicant’s arguments, see page 10 (stated above) regarding the rejection of claims 1 and 17 have been fully considered and are not persuasive.
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).
Stamatescu teaches a multi frequency transmitter for a metal detector. However, claim does not recite that the method or device of operating the metal detector with only one frequency. Claim recites, “in accordance with a first square wave signal (d1) that is set to a fixed or selectable operating frequency (frx) and is applied to the first drive switch, ……and in accordance with a second square wave signal (d2) that is set to the fixed or selectable operating frequency (frx) and is applied to the second drive switch”. Therefore, the claim language “a fixed or selectable operating frequency” does not mean only one frequency it could be a fixed or any selectable frequency. Stamatescu discloses, “FIG. 1, an arrangement is proposed for a metal 

    PNG
    media_image1.png
    678
    740
    media_image1.png
    Greyscale
 
Figure 1 of Stamatescu


Applicant’s Argument:
Applicant argues on page 11-13, regarding independent claims 1 and 17 that “As set forth in Applicant’s Application, Applicant’s device and methods of use allow for tuning a metal detector to a desired operating frequency and to set a suitable maximum coil (Remarks-Page 11) current for this operating frequency. (See Applicant’s Published Application, at J [0009]- [0011]; [0020]; [0041]-[0043]; [0053]). One of the ways in which Applicant’s technology provides its technical solution is via features recited in claim 1……..(Remarks-Page 12)
Further, Stamatescu recommends avoiding unequal voltages applied to the drive switches (20), (21) to block a DC component. Therefore, Stamatescu contains no information that would lead a person skilled in the art to derive the method / apparatus required by Applicant’s claims, namely one that allows adjusting a coil current (it61) for a single frequency (frx).
……..
Accordingly, claims 1 and 17 are allowable over Stamatescu, REN, and Port, whether considered individually or in any combination, and Applicant respectfully requests withdrawal of the §§ 102/103 rejections applied thereto (Remarks-Page 13).”




Applicant’s arguments, see page 11-13 (stated above) regarding claims 1 and 17, have been fully considered and are not persuasive. 
In response to Applicant’s argument that does not include certain features of Applicant's invention, the limitations on which the Applicant relies (i.e., allows adjusting a coil current (it61) for a single frequency (frx)) are not stated in the claims. It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064. Therefore, applicant’s argument is not persuasive.
Stamatescu teaches three fundamental frequency is mixed in a mixer and the output of the mixer (XOR gate) which has a frequency applies to the first and second drive switch and to the coil. Claim recites “a fixed or selectable operating frequency” and does not recite only one singe frequency and selectable operating frequency can be fA, fB and fC or the output of the mixer frequency. Again, claim does not recite that “the coil current is adjusted with only one frequency” and also claim does not recite, “the metal detector operate with only one fixed or selectable operating frequency (frx)”. Claims are interpreted in light of the specification. However, the limitation in the specification is not incorporated in the claim.
In response to Applicant's argument that the current application is capable of doing so, applicant misinterprets the principle that claims are interpreted in the light of the specification. Although these elements (“the metal detector defined in claim 1 does not operate with two or more fundamental frequencies but with only one fixed or selectable operating frequency (frx)” and “the coil current is adjusted with only one frequency (frx)”) are found as examples or embodiments in the specification, they were not claimed explicitly. Nor were the words that are Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064. Therefore, applicant’s argument is not persuasive. 
Similarly, applicant’s argument regarding the dependent claims is not persuasive as stated above.
The rejection of claims 1 and 17 under 35 U.S.C. § 102 (a) (1) as allegedly being anticipated by Stamatescu et al. (US 20090318098 Al) is maintained below. See the rejection set forth below. 

If there is any other clarification required applicant’s representative is invited to call to discuss the matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 11-14 and 17-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Stamatescu et al. (Hereinafter “Stamatescu”) in the US patent Application Publication Number US 20090318098 A1.

Regarding claim 1, Stamatescu teaches a method for operating a metal detector (multi-frequency switching transmitters for metal detectors using half-bridge or full-bridge topologies; Paragraph [0001] Line 1-3; Figure 1) having a balanced coil system with two detection coils connected to a receiver unit (FIG. 1, an arrangement is proposed for a metal detector using two or four transmitted frequencies and a half-bridge arrangement; Paragraph [0112] Line 1-3; b) a transmit coil connected to the transmit electronics for receiving the transmit signal and generating a transmitted magnetic field for transmission; c) at least one receive coil for receiving a received magnetic field and providing a received signal induced by the received magnetic field; Claim 11) and inductively coupled with a drive coil [60] (Figure 1 shows that the drive coil 60 is inductively coupled; a transmit winding 60 as the drive coil; Paragraph [0112] Line 11-12), which together with at least one capacitor[30] (Optional capacitor 30) form a series resonant circuit (An optional capacitor (30) to block a DC component in the transmit signal is provided, but can be omitted if no such DC component is present; Paragraph [0112] Line 14-16; Figure 1 shows that the capacitor 30 and drive winding 60 forms a series resonant circuit), the series resonant circuit [30+60] being connected to a transmitter unit [1, 2, 3, 10 and 50 as the transmit unit] (FIG. 1, an arrangement is proposed for a metal detector using two or four transmitted frequencies and a half-bridge arrangement, as described in the first embodiment. In this figure, (1), (2) and (3) each represent a rectangular wave source with a fundamental frequency f.sub.A, f.sub.B, and f.sub.C Paragraph [0112] Line 1-10) (Figure 1 shows the series resonant circuit [30+60] being connected to a transmitter unit [1, 2, 3, 10 and 50]) having a converter [10] (XOR function as the converter] with a first drive switch [20] and a second drive switch [21] that form a half-bridge circuit [20, 21] (The rectangular wave signals are mixed, typically by employing the XOR function (10) and used to drive the switches (20), (21) of the half-bridge arrangement to control the voltage across a transmit winding (60); Paragraph [0112] Line 8-12), the method comprising: 
driving the series resonant circuit by a drive controller (The rectangular wave signals are mixed, typically by employing the XOR function (10) and used to drive the switches (20), (21) of the half-bridge arrangement to control the voltage across a transmit winding (60); Paragraph [0112] Line 8-12), 
in accordance with a first square wave signal (d1) [40] that is set to a fixed or selectable operating frequency (ftx) and is applied to the first drive switch [20], which is connected on one side to a first voltage potential (Vp) [40] and on the other side to a centre tap of the half-bridge circuit (Two voltage sources (40), (41) of equal voltage and opposite polarity are provided to avoid a DC component across the winding (60). An optional capacitor (30) to block a DC component in the transmit signal is provided; Paragraph [0112] Line 12-14; Figure 1); and 
in accordance with a second square wave signal (d2) [41] that is set to the fixed or selectable operating frequency (frx) and is applied to the second drive switch [21], which is connected on one side to a second voltage potential (Vs) [41] and on the other side to the same centre tap of the half-bridge circuit, via which a drive current (ip) is supplied to the drive coil [60] (Figure 1; Two voltage sources (40), (41) of equal voltage and opposite polarity are provided to avoid a DC component across the winding (60). An optional capacitor (30) to block a DC component in the transmit signal is provided; Paragraph [0112] Line 12-14; Figure 1);
providing the first voltage potential (Vp) and the second voltage potential (Vs) with different magnitudes with reference to ground (In this figure, (1), (2) and (3) each represent a rectangular wave source with a fundamental frequency f.sub.A, f.sub.B, and f.sub.C respectively, as described above. The internal generation of the signals can be done in a variety of ways and will be discussed further in the document. The rectangular wave signals are mixed, typically by employing the XOR function (10) and used to drive the switches (20), (21) of the half-bridge arrangement to control the voltage across a transmit winding (60); Paragraph [0112] Line 4-12); 
providing the first square wave signal (d1) with a variable first duty factor and the second square wave signal (d2) with a variable second duty factor in such a way that the first square wave signal (d1) and the second square wave signal (d2) are never active at a same time (Amplitude control for the individual transmit signals with the proposed algorithm is not directly attainable. In certain cases, depending on the selected frequencies, limited control over the amplitudes of the transmitted signal and the harmonics can be obtained by phase shifting the individual rectangular waveforms or altering their duty cycle before mixing; Paragraph [0127] Line 1-7; In this figure, (1), (2) and (3) each represent a rectangular wave source with a fundamental frequency f.sub.A, f.sub.B, and f.sub.C respectively, as described above. The internal generation of the signals can be done in a variety of ways and will be Paragraph [0112] Line 4-12; a variable first duty factor and the second square wave signal (d2) with a variable second duty factor in such a way that the first square wave signal (d1) and the second square wave signal (d2) are never active at a same time as altering their duty cycle before mixing); and 
adjusting the first duty factor and the second duty factor to set a coil current (ite1) in the drive coil to a value for operating the metal detector and for measuring contaminants (Amplitude control for the individual transmit signals with the proposed algorithm is not directly attainable. In certain cases, depending on the selected frequencies, limited control over the amplitudes of the transmitted signal and the harmonics can be obtained by phase shifting the individual rectangular waveforms or altering their duty cycle before mixing; Paragraph [0127] Line 1-7; Therefore by adjusting the first duty factor and the second duty factor to set a coil current (ite1) in the drive coil to a value for operating the metal detector and for measuring contaminants by altering their duty cycle).


Regarding claim 2, Stamatescu teaches a method for operating a metal detector, wherein 
at least one of the first voltage potential (Vp) [40] or the second voltage potential (Vs) [41] is set to ground (Two voltage sources (40), (41) of equal voltage and opposite polarity are provided to avoid a DC component across the winding (60). An optional capacitor (30) to Paragraph [0112] Line 12-14; Figure 1; when the switch 20/ 21 opens the corresponding voltage source is grounded).

Regarding claim 3, Stamatescu teaches a method for operating a metal detector, comprising: 
generating the first square wave signal (d1) and the second square wave signal (d2) with waveforms that complement one another at least approximately so that a sum of the current first duty factor and the current second duty factor is approximately equal to 1 (Amplitude control for the individual transmit signals with the proposed algorithm is not directly attainable. In certain cases, depending on the selected frequencies, limited control over the amplitudes of the transmitted signal and the harmonics can be obtained by phase shifting the individual rectangular waveforms or altering their duty cycle before mixing; Paragraph [0127] Line 1-7; 50 functions as an inverter and therefore the first square wave signal (d1) and the second square wave signal (d2) with waveforms that complement one another at least approximately). 

Regarding claim 4, Stamatescu teaches a method for operating a metal detector, comprising: 
adjusting the first duty factor and the second duty factor to set the coil current (iL61) in the drive coil to a value for which voltages occurring in the series resonant circuit remain below a predetermined maximum value (Amplitude control for the individual transmit signals with the proposed algorithm is not directly attainable. In certain cases, depending on the selected frequencies, limited control over the amplitudes of the transmitted signal and the Paragraph [0127] Line 1-7; a value for which voltages occurring in the series resonant circuit remain below a predetermined maximum value).

Regarding claim 5, Stamatescu teaches a method for operating a metal detector, comprising: 
driving the drive current (ip) from the centre tap of the half-bridge circuit through the series resonant circuit to ground (Figure 1 shows that the drive current (ip) from the centre tap of the half-bridge circuit through the series resonant circuit to ground).

Regarding claim 8, Stamatescu teaches a method for operating a metal detector, comprising: 
setting the fixed or selectable operating frequency (frx) offset from the resonant frequency of the series resonant circuit in such a way that at least one of: coil current (ite1) in the drive coil is adjustable within a current range; or voltages occurring in the series resonant circuit remain below predetermined maximum values (Amplitude control for the individual transmit signals with the proposed algorithm is not directly attainable. In certain cases, depending on the selected frequencies, limited control over the amplitudes of the transmitted signal and the harmonics can be obtained by phase shifting the individual rectangular waveforms or altering their duty cycle before mixing; Paragraph [0127] Line 1-7; Therefore setting the fixed or selectable operating frequency (frx) offset from the resonant frequency of the series resonant circuit in such a way that at least one of: coil current (ite1) in the drive coil is adjustable within a current range; or voltages occurring in the series resonant circuit remain below ).

Regarding claim 11, Stamatescu teaches a method for operating a metal detector, comprising 
at least one of: operating the coil system in tuned-mode, in which the drive coil together with the at least one capacitor (C1, C2) forms a series resonant circuit and is connected to the half-bridge circuit (Figure 1 shows a half bridge circuit with one capacitor 30); or operating the coil system in non-tuned mode, in which the drive coil is not part of a series resonant circuit and is connected to a full-bridge circuit, which is configured to be convertible to the half-bridge circuit (The sources (1), (2) and (3) are similar to those in FIG. 1 and the sources (4), (5) and (6) each represent a rectangular wave source with a fundamental frequency f.sub.D, f.sub.E, and f.sub.F respectively, as described above. For this configuration the negative voltage source (41) can be omitted if desired and the common terminal of switches (21) and (23) connected directly to ground. As above, the optional capacitor (30) to block a DC component in the transmit signal is provided, but can be omitted if no such DC component is present; Paragraph [0113] Line 8-16).


Regarding claim 12, Stamatescu teaches a method for operating a metal detector, comprising:
generating the first square wave signal (d1) and the second square wave signal (d2) with waveforms that complement one another at least approximately so that a sum of the current first duty factor and the current second duty factor is approximately equal to 1 (Two voltage sources (40), (41) of equal voltage and opposite polarity are provided to avoid a DC component across the winding (60). An optional capacitor (30) to block a DC component in the transmit signal is provided; Paragraph [0112] Line 12-14; Figure 1; element 50 functions as an inverter and therefore the first square wave signal (d1) and the second square wave signal (d2) with waveforms that complement one another at least approximately). 

Regarding claim 13, Stamatescu teaches method for operating a metal detector, comprising: 
adjusting the first duty factor and the second duty factor to set the coil current (iL61) in the drive coil to a value for which voltages occurring in the series resonant circuit remain below a predetermined maximum value (Amplitude control for the individual transmit signals with the proposed algorithm is not directly attainable. In certain cases, depending on the selected frequencies, limited control over the amplitudes of the transmitted signal and the harmonics can be obtained by phase shifting the individual rectangular waveforms or altering their duty cycle before mixing; Paragraph [0127] Line 1-7; a value for which voltages occurring in the series resonant circuit remain below a predetermined maximum value).
.

Regarding claim 14, Stamatescu teaches a method for operating a metal detector, comprising: 
driving the drive current (ip) from the centre tap of the half-bridge circuit through the series resonant circuit to ground (Figure 1 shows that the drive current (ip) from the centre tap of the half-bridge circuit through the series resonant circuit to ground).

Regarding claim 17, Stamatescu teaches a metal detector (multi-frequency switching transmitters for metal detectors using half-bridge or full-bridge topologies; Paragraph [0001] Line 1-3; Figure 1) comprising:
a balanced coil system with two detection coils (FIG. 1, an arrangement is proposed for a metal detector using two or four transmitted frequencies and a half-bridge arrangement; Paragraph [0112] Line 1-3; b) a transmit coil connected to the transmit electronics for receiving the transmit signal and generating a transmitted magnetic field for transmission; c) at least one receive coil for receiving a received magnetic field and providing a received signal induced by the received magnetic field; Claim 11);
 a receiver unit connected with the balanced coil system and inductively coupled with a drive coil [60], which together with at least one capacitor [30 form a series resonant circuit [60] (Figure 1 shows that the drive coil 60 is inductively coupled; a transmit winding 60 as the drive coil; Paragraph [0112] Line 11-12; An optional capacitor (30) to block a DC component in the transmit signal is provided, but can be omitted if no such DC component is present; Paragraph [0112] Line 14-16; Figure 1 shows that the capacitor 30 and drive winding 60 forms a series resonant circuit), 
a transmitter unit [1, 2, 3, 10 and 50 as the transmit unit] (FIG. 1, an arrangement is proposed for a metal detector using two or four transmitted frequencies and a half-bridge arrangement, as described in the first embodiment. In this figure, (1), (2) and (3) each represent a Paragraph [0112] Line 1-10) (Figure 1 shows the series resonant circuit [30+60] being connected to a transmitter unit [1, 2, 3, 10 and 50]) connected with the series resonant circuit [30+60], the transmitter having a converter [10] (XOR function as the converter] with a first drive switch [20] and a second drive switch [21] that form a half-bridge circuit [20, 21] (The rectangular wave signals are mixed, typically by employing the XOR function (10) and used to drive the switches (20), (21) of the half-bridge arrangement to control the voltage across a transmit winding (60); Paragraph [0112] Line 8-12) and  
a drive controller configured for generating and driving the series resonant circuit with (The rectangular wave signals are mixed, typically by employing the XOR function (10) and used to drive the switches (20), (21) of the half-bridge arrangement to control the voltage across a transmit winding (60); Paragraph [0112] Line 8-12), 
a first square wave signal (d1) [40] that is set to a fixed or selectable operating frequency (ftx) for application to the first drive switch [20], which is connected on one side to a first voltage potential (Vp) [40] and on the other side to a centre tap of the half-bridge circuit (Two voltage sources (40), (41) of equal voltage and opposite polarity are provided to avoid a DC component across the winding (60). An optional capacitor (30) to block a DC component in the transmit signal is provided; Paragraph [0112] Line 12-14; Figure 1); and 
a second square wave signal (d2) [41] that is set to the fixed or selectable operating frequency (frx) for application to the second drive switch [21], which is connected on one side to a second voltage potential (Vs) [41] and on the other side to the same centre tap of the half-bridge circuit, via which a drive current (ip) is supplied to the drive coil [60] (Figure 1; Two voltage sources (40), (41) of equal voltage and opposite polarity are provided to avoid a DC component across the winding (60). An optional capacitor (30) to block a DC component in the transmit signal is provided; Paragraph [0112] Line 12-14; Figure 1);
wherein the first voltage potential (Vp) and the second voltage potential (Vs) are set to different magnitudes with reference to ground (In this figure, (1), (2) and (3) each represent a rectangular wave source with a fundamental frequency f.sub.A, f.sub.B, and f.sub.C respectively, as described above. The internal generation of the signals can be done in a variety of ways and will be discussed further in the document. The rectangular wave signals are mixed, typically by employing the XOR function (10) and used to drive the switches (20), (21) of the half-bridge arrangement to control the voltage across a transmit winding (60); Paragraph [0112] Line 4-12); 
wherein the first square wave signal (d1) is selected to have a variable first duty factor and the second square wave signal (d2) with a variable second duty factor in such a way that the first square wave signal (d1) and the second square wave signal (d2) are never active at a same time (Amplitude control for the individual transmit signals with the proposed algorithm is not directly attainable. In certain cases, depending on the selected frequencies, limited control over the amplitudes of the transmitted signal and the harmonics can be obtained by phase shifting the individual rectangular waveforms or altering their duty cycle before mixing; Paragraph [0127] Line 1-7; In this figure, (1), (2) and (3) each represent a rectangular wave source with a fundamental frequency f.sub.A, f.sub.B, and f.sub.C respectively, as described above. The internal generation of the signals can be done in a variety of ways and will Paragraph [0112] Line 4-12; a variable first duty factor and the second square wave signal (d2) with a variable second duty factor in such a way that the first square wave signal (d1) and the second square wave signal (d2) are never active at a same time as altering their duty cycle before mixing); and 
wherein the drive controller is configured to adjust the first duty factor and the second duty factor to set a coil current (ite1) in the drive coil to a value for operating the metal detector and for measuring contaminants (Amplitude control for the individual transmit signals with the proposed algorithm is not directly attainable. In certain cases, depending on the selected frequencies, limited control over the amplitudes of the transmitted signal and the harmonics can be obtained by phase shifting the individual rectangular waveforms or altering their duty cycle before mixing; Paragraph [0127] Line 1-7; Therefore by adjusting the first duty factor and the second duty factor to set a coil current (ite1) in the drive coil to a value for operating the metal detector and for measuring contaminants by altering their duty cycle).


Regarding claim 18, Stamatescu teaches a metal detector, comprising:
wherein the first voltage potential (Vp) or the second voltage potential (Vs) is set to ground. (Two voltage sources (40), (41) of equal voltage and opposite polarity are provided to avoid a DC component across the winding (60). An optional capacitor (30) to block a DC component in the transmit signal is provided; Paragraph [0112] Line 12-14; Figure 1; when the switch 20/ 21 opens the corresponding voltage source is grounded).
Regarding claim 19, Stamatescu teaches a metal detector, wherein 
the converter is configured to be convertible from a half-bridge circuit, having the first drive switch and the second drive switch to a full-bridge circuit (multi-frequency switching transmitters for metal detectors using half-bridge or full-bridge topologies; Paragraph [0001] Line 1-3; Figure 1) which comprises:
a first half-bridge circuit with the first drive switch and the second drive switch, and a second half-bridge circuit with a third drive switch and a fourth drive switch (Referring to FIG. 2, a similar arrangement is proposed for a metal detector using four, six or eight transmitted frequencies and an arrangement of two independent half-bridges; Paragraph [0113] Line 1-4; Figure 2).

Regarding claim 20, Stamatescu teaches a metal detector, wherein 
the converter is configured to be convertible from a half-bridge circuit, having the first drive switch and the second drive switch to a full-bridge circuit (multi-frequency switching transmitters for metal detectors using half-bridge or full-bridge topologies; Paragraph [0001] Line 1-3; Figure 1) which comprises:
a first half-bridge circuit with the first drive switch and the second drive switch, and a second half-bridge circuit with a third drive switch and a fourth drive switch (Referring to FIG. 2, a similar arrangement is proposed for a metal detector using four, six or eight transmitted frequencies and an arrangement of two independent half-bridges; Paragraph [0113] Line 1-4; Figure 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stamatescu ‘098 A1 in view of REN in the US Patent Application Publication Number US 20170358954 A1.

Regarding claim 6, Stamatescu teaches a method for operating a metal detector, comprising: arranging at least a first capacitor (C1) on one side of the drive coil (Figure 1). 
However, Stamatescu fails to teach a method for operating a metal detector, comprising: arranging at least a first capacitor (C1) on one side of the drive coil and at least a second capacitor (C2) on the other side of the drive coil, and wherein the first capacitor (C1) and the second capacitor (C2) are identical. 
Ren teaches a converter particularly, but not exclusively, to a converter for an inductive power transfer system (Paragraph [0001] line 1-3), comprising
arranging at least a first capacitor (C1) [718] on one side of the drive coil and at least a second capacitor (C2) [718] on the other side of the drive coil, and wherein the first capacitor (C1) and the second capacitor (C2) are identical (FIG. 7 shows such an alternative converter topology 711, which includes such additional capacitors 712. The converter 711 ; Paragraph [0050] Line 1-6; Capacitor 718 in both side are identical). The purpose of doing so is to avoid a high voltage spike from developing across open switch due to the energy stored in the inductors 203 a large snubber network may be used and to form part of the resonating network together with the output inductor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Harrison in view of Ren, because Ren teaches to include a first capacitor (C1) on one side of the drive coil and at least a second capacitor on the other side of the drive coil avoids a high voltage spike from developing across open switch due to the energy stored in the inductors 203 a large snubber network may be used and to form part of the resonating network together with the output inductor (Paragraph [0049]).

.
Regarding claim 7, Stamatescu teaches a method for operating a metal detector, comprising: providing at least a first capacitor (C1) on one side of the drive coil (Figure 1), the method includes
closing or opening at least one of the first capacitor switch (u1) or the second capacitor switch (u2) for changing the resonant frequency of the series resonant circuit (Two voltage sources (40), (41) of equal voltage and opposite polarity are provided to avoid a DC component across the winding (60). An optional capacitor (30) to block a DC component in the transmit signal is provided; Paragraph [0112] Line 12-14; Figure 1).

Ren teaches a converter particularly, but not exclusively, to a converter for an inductive power transfer system (Paragraph [0001] line 1-3), comprising
at least one of: providing at least one of a third capacitor (C3) [712] (additional capacitor 712 as the third capacitor) that is connectable by a first capacitor switch [716] to the first capacitor (C1) [718]; or providing at least one fourth capacitor (C4) that is connectable by a second capacitor switch (u2) to the second capacitor (C2) (FIG. 7 shows such an alternative converter topology 711, which includes such additional capacitors 712. The converter 711 includes a DC supply 713, DC inductors 714, an output inductor 715, control switches 716 with parasitic capacitors 718 and parasitic body diodes 719, and control circuitry 717; Paragraph [0050] Line 1-6; The or limitation “at least a fourth capacitor (C4) that is connectable by a second capacitor switch (u2) to the second capacitor (C2)” is not required by the claim). The purpose of doing so is to avoid a high voltage spike from developing across open switch due to the energy stored in the inductors 203 a large snubber network may be used and to form part of the resonating network together with the output inductor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Harrison in view of Ren, because Ren teaches to include a third capacitor (C1) avoids a high voltage spike from developing across open switch due to the energy stored in the inductors 203 a large snubber network may be used and to form part of the resonating network together with the output inductor (Paragraph [0049]).
Regarding claim 15, Stamatescu teaches a method for operating a metal detector, comprising: arranging at least a first capacitor (C1) on one side of the drive coil (Figure 1). 
However Stamatescu fails to teach a method for operating a metal detector, comprising: arranging at least a first capacitor (C1) on one side of the drive coil and at least a second capacitor (C2) on the other side of the drive coil, and wherein the first capacitor (C1) and the second capacitor (C2) are identical. 
Ren teaches a converter particularly, but not exclusively, to a converter for an inductive power transfer system (Paragraph [0001] line 1-3), comprising
arranging at least a first capacitor (C1) [718] on one side of the drive coil and at least a second capacitor (C2) [718] on the other side of the drive coil, and wherein the first capacitor (C1) and the second capacitor (C2) are identical (FIG. 7 shows such an alternative converter topology 711, which includes such additional capacitors 712. The converter 711 includes a DC supply 713, DC inductors 714, an output inductor 715, control switches 716 with parasitic capacitors 718 and parasitic body diodes 719, and control circuitry 717; Paragraph [0050] Line 1-6; Capacitor 718 in both side are identical). The purpose of doing so is to avoid a high voltage spike from developing across open switch due to the energy stored in the inductors 203 a large snubber network may be used and to form part of the resonating network together with the output inductor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Harrison in view of Ren, because Ren teaches to include a first capacitor (C1) on one side of the drive coil and at least a second capacitor on the other side of the drive coil avoids a high voltage spike from developing across open switch due 

Regarding claim 16, Stamatescu teaches a method for operating a metal detector, comprising: arranging at least a first capacitor (C1) on one side of the drive coil (Figure 1), the method includes
closing or opening at least one of the first capacitor switch (u1) or the second capacitor switch (u2) for changing the resonant frequency of the series resonant circuit (Two voltage sources (40), (41) of equal voltage and opposite polarity are provided to avoid a DC component across the winding (60). An optional capacitor (30) to block a DC component in the transmit signal is provided; Paragraph [0112] Line 12-14; Figure 1).
 However, Stamatescu fails to teach a method for operating a metal detector, comprising at least one of; providing at least one of a third capacitor (C3) that is connectable by a first capacitor switch to the at least one or first capacitor (C1); or providing at least a fourth capacitor (C4) that is connectable by a second capacitor switch (u2) to the second capacitor (C2).
Ren teaches a converter particularly, but not exclusively, to a converter for an inductive power transfer system (Paragraph [0001] line 1-3), comprising
at least one of; providing at least one of a third capacitor (C3) [718] that is connectable by a first capacitor switch to the at least one or first capacitor (C1); or providing at least a fourth capacitor (C4) that is connectable by a second capacitor switch (u2) to the second capacitor (C2) (FIG. 7 shows such an alternative converter topology 711, which includes such additional capacitors 712. The converter 711 includes a DC supply 713, DC inductors 714, an output inductor 715, control switches 716 with parasitic capacitors 718 and ; Paragraph [0050] Line 1-6 “providing at least a fourth capacitor (C4) that is connectable by a second capacitor switch (u2) to the second capacitor (C2)”- this limitation is not required by the claim). The purpose of doing so is to avoid a high voltage spike from developing across open switch due to the energy stored in the inductors 203 a large snubber network may be used and to form part of the resonating network together with the output inductor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Harrison in view of Ren, because Ren teaches to include a first capacitor (C1) on one side of the drive coil and at least a second capacitor on the other side of the drive coil avoids a high voltage spike from developing across open switch due to the energy stored in the inductors 203 a large snubber network may be used and to form part of the resonating network together with the output inductor (Paragraph [0049]).


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stamatescu ‘098 A1 in view of Port in the US patent Application Publication Number US 20170338695 A1.


Regarding claim 9, Stamatescu fails to teach a method for operating a metal detector, comprising: measuring a voltage at a capacitor (C1, C2) of the series resonant circuit; comparing the measured voltage with a reference value; and adjusting the first duty factor of the first square wave signal (d2) and second duty factor of the second square wave signal (d2) in accordance 
Port teach an improved apparatus and method for regulating the power provided to the load of an IPT receiver or may at least provide the public with a useful choice (Paragraph [0003] Line 1-3), comprising  
measuring a voltage at a capacitor (C1, C2) of the series resonant circuit; comparing the measured voltage with a reference value; and adjusting the first duty factor of the first square wave signal (d2) and second duty factor of the second square wave signal (d2) in accordance with a difference between the measured voltage and the reference value, which corresponds to a predetermined value of the coil current (iL61) in the drive coil (Where L.sub.pu is the inductance of the pickup coil 1110 and C.sub.tune is the capacitance of the tuning capacitor 1112. In other words the coil current can be determined by the capacitor voltage. A diode peak detector circuit can be used to measure the capacitor voltage, or alternatively a fast sampling ADC could be used to measure peak voltage each cycle. An example peak detector circuit is shown in FIG. 13(a) and FIG. 13(b) illustrates an exemplary capacitor voltage waveform; Paragraph [0107] Line 1-9; Therefore, the voltage of the capacitor is measured and coil current is also determined). The purpose of doing so is to determine coil current and to reduce power loss and heat generation.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Harrison in view of Port, because Port teaches to measure a voltage at a capacitor (C1, C2) of the series resonant circuit determines coil current and reduces power loss and heat generation (Paragraph [0128]).

Regarding claim 10, Stamatescu teaches a method for operating a metal detector, comprising: 
determining operating values for the first duty factor and the second duty factor to set the coil current (i.e1) in the drive coil to a value for each selectable operating frequency (frx); and selecting one of the operating frequencies (fx) together with the related operating values for the first duty factor and the second duty factor (Amplitude control for the individual transmit signals with the proposed algorithm is not directly attainable. In certain cases, depending on the selected frequencies, limited control over the amplitudes of the transmitted signal and the harmonics can be obtained by phase shifting the individual rectangular waveforms or altering their duty cycle before mixing; Paragraph [0127] Line 1-7; In this figure, (1), (2) and (3) each represent a rectangular wave source with a fundamental frequency f.sub.A, f.sub.B, and f.sub.C respectively, as described above. The internal generation of the signals can be done in a variety of ways and will be discussed further in the document. The rectangular wave signals are mixed, typically by employing the XOR function (10) and used to drive the switches (20), (21) of the half-bridge arrangement to control the voltage across a transmit winding (60); Paragraph [0112] Line 4-12).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/NASIMA MONSUR/Primary Examiner, Art Unit 2866